                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                   Criminal No. 19-570 (FLW)

                                           SCHEDULING ORDER
                vs.


RASHEAD LAMAR MILLER



      This matter having come before the Court for arraignment; and the

United States being represented by Craig Carpenito, United States

Attorney for the District of New Jersey (by Nicholas P. Grippo, Assistant

U.S. Attorney, appearing); and the Defendant being represented by

Benjamin West, Esq., Federal Public Defender’s Office; and the parties

having met and conferred prior to arraignment and having determined that

this matter may be treated as a criminal case that does not require

extensive discovery within the meaning of paragraph 3 of this Court’s

Standing Order for Criminal Trial Scheduling and Discovery; and the

parties having agreed on a schedule for the exchange of discovery and the

filing and argument of pretrial motions; and the Court having accepted

such schedule, and for good cause shown,


      It is on this 28th day of August, 2019, ORDERED that:

      1. The Government shall provide all discovery required by Federal

Rule of Criminal Procedure 16(a)(1) on or before September 30, 2019.
        2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before September 30, 2019. Exculpatory evidence that becomes known to

the Government after that date shall be disclosed reasonably promptly

after becoming known to the Government.

        4. The Defendant shall provide all discovery required by Federal Rule

of Criminal Procedure 16(b)(1) on or before October 15, 2019.

        5.     The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

October 15, 2019.

        6. The following shall be the schedule for pretrial motions in this

matter:

               a) The Defendant shall file any and all pretrial motions, pursuant

to Federal Rules of Criminal Procedure 12(b) and 41(h), in the manner set

forth in L. Civ. R. 7.1, on or before October 28, 2019;

               b) The Government shall file any response to the Defendant’s

pretrial motions on or before November 11, 2019;

               c) The Defendant shall file any reply on or before November 18,

2019;

               d) Oral argument on pretrial motions to be set by the Court.



          e)     A final pretrial conference shall be held on December 2, 2019

at 11:00 a.m.;
f) Trial shall commence on December 9, 2019;




                         s/Freda L. Wolfson
                         Honorable Freda L. Wolfson
                         Chief United States District Judge
